DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	1. This Office Action is in response to the Amendment, filed on 06/01/2021.

	2. Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  

	3. Status of Claims:
		Claims 3, 9, 17-20 were amended; and
		Claims 1-2, 6-8, 16 were cancelled.

	4. Drawings: 
	The Amendment to Drawings of Figure 1A, filed on 06/01/2021, has been accepted.

5. Specification: 
	The Amendment to Specification, filed on 06/01/2021, has been accepted.


6. Examiner’s Amendment:
The Examiner's Amendment is to overcome the double recitation of the claimed limitations in Claim 9; to address non-antecedent basis of claimed limitation in Claim 19 by adding limitations of Claim 17 to Claim 19; as well as, to cancel Claim 17.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Enrique J. Mora on Wednesday June 2, 2021.
The application has been amended as follows:

--  9. (Currently amended) A turbomachine having a casing comprising:
a center axis;
a first end and a second end axially opposing the first end; 
a plurality of inner cylindrical surfaces radially offset from one another and defining a first portion and a second portion of a central bore, the second portion extending from the first portion to the second end of the casing;
a rotary shaft;
one or more rotating components coupled to the rotary shaft, the one or more rotating components disposed within the first portion of the central bore and configured to pressurize a process fluid;
a seal apparatus disposed within the central bore and configured to substantially reduce or prevent [[the process fluid pressurized in the first portion from exiting the second end of the casing, the seal apparatus comprising:
a first annular body portion disposed within the second portion of the central bore;
a second annular body portion extending axially from the first annular body portion and having an outer annular surface; and
an appendage extending axially from the first annular body portion and having an outer annular surface and an inner annular surface, the inner annular surface of the appendage and the outer annular surface of the second annular body portion defining an annular cavity therebetween, and at least a portion of the appendage is in contact with two inner cylindrical surfaces of the casing and is configured to be displaced radially outward to maintain contact with the two inner cylindrical surfaces of the casing during radial expansion of the casing,
wherein the plurality of inner cylindrical surfaces comprises:
a first inner cylindrical surface and a second inner cylindrical surface defining the first portion of the casing, and
a third inner cylindrical surface defining the second portion of the casing; and
wherein the casing further comprises:
a first annular wall extending radially between the first inner cylindrical surface and the third inner cylindrical surface, and
a second annular wall extending radially between the first inner cylindrical surface and the second inner cylindrical surface;
a plurality of annular seals disposed in respective annular grooves defined by the outer annular surface of the appendage, at least a portion of each of the plurality of annular seals extending radially outward from the respective annular groove in sealing engagement with the first inner cylindrical surface of the casing,
wherein the outer annular surface of the appendage further defines a port disposed between adjacent annular seals, and the turbomachine further being configured to fluidly couple the port with a lower pressure environment. --

17. (Cancelled)

  -- 19. (Currently amended) A method for sealing a turbomachine casing during radial expansion of the turbomachine casing, comprising:
disposing a plurality of annular seals within respective annular grooves defined by an outer annular surface of an appendage of a seal apparatus, the seal apparatus including a first annular body portion from which each of the appendage and a second annular body portion axially extends;
disposing the seal apparatus within a central bore of the turbomachine casing, the central bore defined by a first inner cylindrical surface, a second cylindrical surface, and a third cylindrical surface of the turbomachine casing wherein the first inner cylindrical surface, the second cylindrical surface, and the third cylindrical surface are radially offset from one another;
sealingly engaging the plurality of seals with the first inner cylindrical surface of the turbomachine casing;
engaging an end portion of the appendage with the second inner cylindrical surface of the turbomachine casing;
pressurizing an annular cavity defined by an inner annular surface of an appendage of the seal apparatus and an outer annular surface of the second annular body portion to form a pressure differential across the appendage;
expanding the appendage radially outward in response to the pressure differential, thereby (i) maintaining contact of the end portion of the appendage with the second inner cylindrical surface of the turbomachine casing, and (ii) maintaining sealing engagement of the plurality of annular seals with the first inner cylindrical surface of the turbomachine casing during the radial expansion of the turbomachine casing;
drawing a process fluid into one or more impellers coupled to a rotating shaft extending along a center axis of the turbomachine casing to form a pressurized process fluid; and
fluidly coupling a port defined by the first inner cylindrical surface of the turbomachine casing and the outer annular surface of the appendage with a lower pressure environment, wherein the port is configured to vent a leakage of the pressurized process fluid across one or more annular seals of the plurality of annular seals to the lower pressure environment. --

Allowable Subject Matter
1. Claims 3-5, 9-15, 18, and 19-20 are allowed over the prior art of record.

2. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 3, the prior art fails to disclose or render obvious the claimed combination of a seal apparatus for a casing of a turbomachine, having an annular body having a center axis and defining a central opening extending along the center axis, the annular body further comprising a first annular body portion comprising a first annular sidewalk a second annular sidewall axially opposing the first annular sidewalk and an outer annular surface extending between the first annular sidewall and the second annular sidewall; a second annular body portion extending axially from the first annular body portion and having an outer annular surface radially offset from the outer annular surface of the first annular body portion; an appendage extending axially from the first annular body portion and having an outer annular surface and an inner annular surface, the inner annular surface of the appendage and the outer annular surface of the second annular body portion defining an annular cavity therebetween, and at least a portion of the appendage is configured to be displaced radially outward in order to maintain contact with a first inner cylindrical surface of the casing and a second inner cylindrical surface of the casing during radial expansion of the casing; and  including:
“a plurality of annular seals disposed in respective annular grooves defined by the outer annular surface of the appendage, at least a portion of each of the plurality of annular seals extending radially outward from the respective annular groove and configured to sealingly engage the first inner annular surface of the casing, wherein the outer annular surface of the appendage further defines a port disposed between adjacent annular seals and configured to be fluidly coupled to a lower pressure environment.”

Regarding Claim 9, the prior art fails to disclose or render obvious the claimed combination of a turbomachine having a casing having a center axis; a first end and a second end axially opposing the first end; a plurality of inner cylindrical surfaces radially offset from one another and defining a first portion and a second portion of a central bore, the second portion extending from the first portion to the second end of the casing; a rotary shaft; one or more rotating components coupled to the rotary shaft, the one or more rotating components disposed within the first portion of the central bore and configured to pressurize a process fluid; a seal apparatus disposed within the central bore and configured to substantially reduce or prevent the process fluid pressurized in the first portion from exiting the second end of the casing, the seal apparatus comprising: a first annular body portion disposed within the second portion of the central bore; a second annular body portion extending axially from the first annular body portion and having an outer annular surface; and an appendage extending axially from the first annular body portion and having an outer annular surface and an inner annular surface, the inner annular surface of the appendage and the outer annular surface of the second annular body portion defining an annular cavity therebetween, and at least a portion of the appendage is in contact with two inner cylindrical surfaces of the casing and is configured to be displaced radially outward to maintain contact with the two inner cylindrical surfaces of the casing during radial expansion of the casing, wherein the plurality of inner cylindrical surfaces comprises: a first inner cylindrical surface and a second inner cylindrical surface defining the first portion of the casing, and a third inner cylindrical surface defining the second portion of the casing; and wherein the casing further comprises: a first annular wall extending radially between the first inner cylindrical surface and the third inner cylindrical surface, and a second annular wall extending radially between the first inner cylindrical surface and the second inner cylindrical surface; and further including:
“a plurality of annular seals disposed in respective annular grooves defined by the outer annular surface of the appendage, at least a portion of each of the plurality of annular seals extending radially outward from the respective annular groove in sealing engagement with the first inner cylindrical surface of the casing, wherein the outer annular surface of the appendage further defines a port disposed between adjacent annular seals, and the turbomachine further being configured to fluidly couple the port with a lower pressure environment.”

Regarding Claim 19, the prior art fails to disclose or render obvious the claimed combination of 19. A method for sealing a turbomachine casing during radial expansion of the turbomachine casing, having disposing a plurality of annular seals within respective annular grooves defined by an outer annular surface of an appendage of a seal apparatus, the seal apparatus including a first annular body portion from which each of the appendage and a second annular body portion axially extends; disposing the seal apparatus within a central bore of the turbomachine casing, the central bore defined by a first inner cylindrical surface, a second cylindrical surface, and a third cylindrical surface of the turbomachine casing wherein the first inner cylindrical surface, the second cylindrical surface, and the third cylindrical surface are radially offset from one another; sealingly engaging the plurality of seals with the first inner cylindrical surface of the turbomachine casing; engaging an end portion of the appendage with the second inner cylindrical surface of the turbomachine casing; pressurizing an annular cavity defined by an inner annular surface of an appendage of the seal apparatus and an outer annular surface of the second annular body portion to form a pressure differential across the appendage; expanding the appendage radially outward in response to the pressure differential, thereby (i) maintaining contact of the end portion of the appendage with the second inner cylindrical surface of the turbomachine casing, and (ii) maintaining sealing engagement of the plurality of annular seals with the first inner cylindrical surface of the turbomachine casing during the radial expansion of the turbomachine casing; drawing a process fluid into one or more impellers coupled to a rotating shaft extending along a center axis of the turbomachine casing to form a pressurized process fluid; and including:
“fluidly coupling a port defined by the first inner cylindrical surface of the turbomachine casing and the outer annular surface of the appendage with a lower pressure environment, wherein the port is configured to vent a leakage of the pressurized process fluid across one or more annular seals of the plurality of annular seals to the lower pressure environment.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 02 June 2021 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 7, 2021